312 S.W.3d 488 (2010)
STATE of Missouri, Respondent,
v.
Revon SWINNEY, Appellant.
No. ED 93120.
Missouri Court of Appeals, Eastern District, Division One.
June 8, 2010.
Jo Ann Rotermund, MO Public Defender Office, St. Louis, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P. J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Revon Swinney ("Defendant") was convicted by a jury of one count of possession of a controlled substance by possessing cocaine base in violation of Section 195.202 [1], one count of possession of a controlled substance by possessing methylenedioxymethamphetamine in violation of Section 195.202 and one count of resisting arrest in violation of Section 575.150. The trial court sentenced Defendant as a persistent drug offender to a total of twenty years' and six months' imprisonment. The court suspended execution of its sentence and sentenced Defendant to the long-term substance abuse program pursuant to Section 217.362.
We have reviewed the briefs of the parties and the record on appeal. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo.2000, unless otherwise indicated.